DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
	The amendment filed on 10/29/2021, responding to the office action mailed on 07/29/2021, has been entered. The present office action is made with all the suggested amendment being fully considered. 
Response to Arguments
Applicant's arguments filed on 10/29/2021 have been fully considered but they are not persuasive. 
	(A)	On page 8 of the Remarks, applicant presented an argument stating “the structure taught by Kudo shows that the groove portion 24 forms a groove penetrating from the contact surface side to the back surface side in contact with the lens 10 on the outer peripheral surface of the lens retainer 20, from the Fig. 2, it can be seen that the groove portion 24 is set on the side wall of the lens retainer 20, which is different from the structure disclosed by the applicant”. 
	Response:	Examiner respectfully disagree. As shown in in the annotated figure below, the groove portion 24 is disposed on the outer peripheral surface of the lens retainer likewise the groove portion 24 is also disposed on the on the upper ring surface of the retainer 20 as depicted in the annotated figure below. Thus, the argument presented by the applicant is unpersuasive.  
[AltContent: textbox (The upper surface ring of the pressing ring has plurality of exhaust of groove)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper ring surface)][AltContent: arrow][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    461
    454
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The amended claim 1 is rejected under U.S.C. 112(a), because the disclosure as originally filed, does not provide a support for the claimed feature “a pressing ring comprising an upper ring surface and a lower ring surface that are opposite to each other in a direction parallel to the light-through hole” (emphasis added). At best, published document of the instant application i.e., para [0029], only discloses that “a lower ring surface 320 and an outer wall surface 330, the upper ring surface 310 and the lower ring surface 320 are oppositely arranged in a direction parallel to the centerline 00′”. However, the original disclosure does not explicitly discusses or describes that “it is in a direction parallel to light-through hole 110”. Therefore, the newly amended specification does not support the claimed language. Dependent claims are rejected for the same reason because they inherit the deficiency of claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang CN 208044170 U (the citation is from the machine English translation attached herewith) in view of Kudo JP2005249994A (the citation is from the machine English translation attached herewith).
Regarding claim 1, Zhang teaches a lens module (at least in Fig. 1 and para [0032]: 100), comprising: a lens barrel (102), the lens barrel defining a light-through hole (138) and a receiving cavity (the space between the lens barrel 102 that receives the lenses 104) in communication with the light-through hole (138); a lens group (104) comprising at least two lenses stacked along a direction of a centerline of the light-through hole (see Fig. 1: there are 5 lenses), wherein each of the at least two lenses (104) comprises an optical portion (106) and an extending portion (108) surrounding the optical portion (106), and the extending portion (108) comprises a connecting surface (112) that abuts against and fits the lens barrel (102); and a press ring (132) comprising an upper ring surface (the top surface of 132) and a lower ring surface (the lower surface of 132) that are opposite to each other (as shown in Fig. 6: the lower and upper surface of ring 132 are in opposite direction) in a direction parallel to the light-through hole, and an outer wall surface (134) connected to an outer ring edge of the upper ring surface and an outer ring edge of the lower ring surface (see Fig. 6), wherein the lens group (104) and the press ring (132) are sequentially arranged in the receiving cavity along a direction from the light-through hole towards the receiving cavity (see at least Fig. 1: 104, 132), the outer wall surface abuts against an inner wall of the lens barrel (see annotated figure below), and the upper ring surface (top surface of the ring 132) abuts against the lens group (104) (see also annotated figure below), wherein a leakage gap (114) is defined between the lens barrel (102) and the connecting surface (112) of one of the at least two lenses (104) (see para [0046]) that is 
Zhang fails to teach wherein a plurality of exhaust grooves is provided, wherein the plurality of exhaust grooves is evenly distributed on the upper ring surface around the centerline of the light-through hole. 
Zhang and Kudo are related with respect to lens module.
Kudo teaches a lens module (at least in Figs. 1 and 2), comprising a retainer (20), wherein a plurality of exhaust grooves is provided (Fig. 2 and para [0018]: depicts the retainer 20 having plurality of exhaust grooves (24), and Kudo further teaches wherein the plurality of exhaust grooves is evenly distributed on the upper ring surface around the centerline of the light-through hole (as shown in Fig. 2: exhaust groove 24 are evenly distributed in the retainer 20). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens module of Zhang by utilizing the claimed plurality of grooves as taught by Kudo to enhance the ventilation of the lens module and keep the internal pressure of the lens constant as described in para [0018] of Kudo.
[AltContent: arrow][AltContent: textbox (Exhaust groove)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer surface of 132 abuts against inner wall of lens barrel 102)][AltContent: arrow]
    PNG
    media_image2.png
    427
    592
    media_image2.png
    Greyscale

[AltContent: textbox (Leakage gap)][AltContent: textbox (Upper ring surface of 132 abuts against the lens 104)]


Regarding claim 5, the combination of Zhang and Kudo teaches the lens module as described in claim 1, except for teaches wherein the press ring further comprises an inner wall surface, the inner wall surface comprises a first ring surface and a second ring surface that are connected to each other, the first ring surface is connected to an inner ring edge of the upper ring surface, the second ring surface is connected to an inner ring edge of the lower ring surface, and an acute angle is formed between the first ring surface and the second ring surface. However, Kudo teaches the lens module (Fig. 1), wherein the press ring further comprises an inner wall surface, the inner wall surface comprises a first ring surface and a second ring surface that are connected to each other, the first ring surface is connected to an inner ring edge of the upper ring 
[AltContent: textbox (Inner edge ring)][AltContent: textbox (Second ring surface of the inner wall surface)][AltContent: arrow][AltContent: textbox (First ring surface of the inner wall surface)][AltContent: textbox (Inner edge ring)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    454
    751
    media_image3.png
    Greyscale

Regarding claim 6, the combination of Zhang and Kudo teaches the lens module as described in claim 1, wherein the optical portion (active portion of the lens i.e., middle portion of the lens) comprises an object side surface (the top surface of the lens) and an image side surface (the lower surface of the lens) that are opposite to each other (see annotated figure below, image and object side surface of the lens are opposite to each other), the extending portion (see annotated figure below) further comprises a first extending surface and a second extending surface (see annotated figure below) that are opposite to each other, the first extending surface extends from the object side surface in a direction facing away from an optical axis, the second extending surface extends from the image side surface in a direction facing away from the optical axis, and the connecting surface connects the first extending surface with the second extending surface (see annotated figure below); and wherein the upper ring surface abuts against the second extending surface that is farthest from the light-through hole among second extending surfaces of extending portions of the at least two lenses. 
[AltContent: textbox (Gate slot)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First extending surface)][AltContent: textbox (Second extending surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Connecting surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Object side)][AltContent: arrow]
    PNG
    media_image4.png
    208
    691
    media_image4.png
    Greyscale

[AltContent: textbox (Upper ring surface abuts second extending surface )][AltContent: textbox (Image side)]


Regarding claim 7, the combination of Zhang and Kudo teaches the lens module as described in claim 6, and Zhang further teaches wherein a gate slot (114) is provided on the connecting surface (112), and the leakage gap (114) comprises the gate slot (see annotated figure above i.e., annotated figure provided in claim 6). 
Regarding claim 8, the combination of Zhang and Kudo teaches the lens module as described in claim 6, and Zhang further teaches comprising a light-shielding plate located between two adjacent lenses of the at least two lenses and abutting against and fitting the two adjacent lenses (see para [0015] and Fig. 8: light shielding 140).
Regarding claim 9, the combination of Zhang and Kudo teaches the lens module as described in claim 8, and Zhang further teaches wherein the light-shielding plate further abuts against and fits the lens barrel (as shown in Fig. 2: light shield 140 abuts the inner wall of the lens barrel 102). 
Regarding claim 10, the combination of Zhang and Kudo teaches an electronic device, and Zhang further teaches comprising the lens module as described in claim 1 (para [0002] and Fig. 9: cellphone).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Kudo as applied to claim 1 above, and further in view of Hirama et al. JP2017037137A (the citation is from the machine English translation attached herewith).
Regarding claim 4, the combination of Zhang and Kudo teaches the lens module as described in claim 1, except wherein an extending direction of the exhaust groove is parallel to a radial direction of the light-through hole. 
	Zhang, Kudo and Hirama are related with respect to lens module.
	Hirama teaches a lens module (at least in Figs. 1a and 1b), wherein an extending direction of the exhaust groove is parallel to a radial direction of the light-through hole (as shown in Fig. 1b: exhaust groove 26 is formed in parallel in radial direction of the light-through hole (top opening of the lens barrel 2)). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to adopt the configuration of the exhaust groove parallel to the abutting surface in contact with the lens on the image side as described by Hirama in order to effectively remove air formed in the inner circumferential surface of the lens.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JAO et al. (US 2008/0074763): teaches a lens module comprising a plurality of spacer ring comprising a plurality of exhaust groove on the upper surface (Fig. 1: spacer ring 16 having plurality of exhaust groove 18).  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872